FILED
                           NOT FOR PUBLICATION                               FEB 27 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-10067

              Plaintiff-Appellee,                D.C. No. 4:15-cr-01438-RM

 v.
                                                 MEMORANDUM*
JUAN JOSE GALLEGOS-LOPEZ, a.k.a.
Juan Jose Gallegos,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Marquez, District Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Juan Jose Gallegos-Lopez appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Gallegos-Lopez contends that his sentence is substantively unreasonable in

light of his cultural assimilation and other mitigating factors, as well as the then-

proposed amendments to the illegal reentry guidelines. The court did not abuse its

discretion in imposing Gallegos-Lopez’s sentence. See Gall v. United States, 552

U.S. 38, 51 (2007). The below-Guidelines sentence is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Gallegos-Lopez’s criminal history. See Gall, 552 U.S. at

51.

      AFFIRMED.




                                           2                                     16-10067